 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

WARREN EASTERLING, ) CASE NO. 3:19 CV 112
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
) MEMORANDUM OF OPINION
DONALD TRUMP, et al, )
)
Defendants. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Michael R. Merz. Although the Court notified Plaintiff nine separate times that he failed to
perfect service on the Defendants (ECF Nos. 12, 19, 23, 25, 27, 29, 31, 33, and 38), Plaintiff failed
to correct the deficiencies. The Report and Recommendation (ECF No. 40), submitted on July 16,
2019, is hereby ADOPTED by this Court. As such, Plaintiff's Complaint (ECF No.1) is
DISMISSED.

Procedural and Factual Background

This case was filed on April 16, 2019 against President Donald Trump and eight Judges of
the United States District Court for the Southern District of Ohio. After Plaintiff submitted three
returned summonses as proof of service, United States District Court Magistrate Judge Michael R.
Merz issued his first Order expressing concern that the summonses did not evidence proper service
on the Defendants. Specifically, Magistrate Judge Merz listed three deficiencies:

1. The Plaintiff listed himself as the person making service. Rule 4

 
 

requires service to be made by someone who is not a party to the case.

2. The Federal Civil Procedure Rules do not provide for service by |

certified mail. They do, however, incorporate the rules from the

forum State, in this case Ohio. Ohio Civil Procedure Rule 4.2

provides for service by certified mail but only if it is done by the

Clerk of Court. The Clerk’s office did not send the certified mail.

3. Under the Ohio Rules, if certified mail is refused, the Plaintiff may

request that the Clerk’s Office serve the Complaint by regular mail

and must prepare for the Clerk’s signature a certificate of mailing.

That was not done in this case.
(ECF No. 19). He ordered Plaintiff to file a proper proof of service that addresses these concerns.

Plaintiff filed other documents with the Court but did not comply with the Court’s Order to

file proof of service. On May 21, 2019, the Court issued a Renewed Order to File Proof of Service.
(ECF No. 23). Plaintiff responded to this Order by stating, “there is absolutely no reasonable basis
for any doubt regarding service being perfected in accordance with Rule 4, except for the magistrate
wanting to fabricate a basis for a fraudulent dismissal.” (ECF No. 24). He asserted that he had
attached a copy of the signed green cards from the United States Postal Service which he previously
filed with the Clerk’s Office and that these cards were proof of service. (ECF No. 24).

The Court addressed Plaintiff's response, rejecting his explanation and stated:

1. Plaintiff did not attach copies of the green cards to his Response
as he indicated.

2. Rule 4(1)(1) provides that proof of service must be made by the
server’s affidavit. No affidavit was provided. Returned summonses
suggest Plaintiff performed service. A party to an action cannot
personally carry out service.

3. The green cards, alone, do not prove service was done properly.
In this case, service by certified mail will only be effective if it is
done by the Clerk of Court. The Deputy Court Clerks confirm that
they have not been asked to perform service, they have not been

-2-

 
 

provided documents or envelopes for service and have not attempted
service of process by certified mail in this case.

(ECF No. 25). The Court notified Plaintiff that the former Order remained in effect. Plaintiff
responded to that Order by stating that he was unable to prove he provided envelopes to the Clerk’s
Office because the envelopes were mailed, and the Magistrate Judge’s suspicion was immaterial as
the green cards were proof of service. (ECF No. 26).
The Magistrate Judge issued a Decision in reply to Plaintiff's Second Purported Response
stating once again:
(1) The person performing service did not file an affidavit;

(2) Green cards do not demonstrate service was perfected. Service by
certified mail must be sent by the Clerk’s Office; and

(3) The Deputy Clerks all deny sending certified mail service for
Plaintiff.

(ECF No. 27). Magistrate Judge Merz reminded Plaintiff that the 90 day limit to prefect service of
the Complaint on the Defendants would expire on July 15, 2019.

Plaintiff responded to this Order by claiming the Magistrate Judge was acting beyond the
scope of his official duties by interviewing Court Clerks and investigating service when there was
no Motion before the Court challenging service. (ECF No. 28). The Court in turn issued yet another
Order detailing the defects in service and ordering Plaintiff to correct them before July 15, 2019.
(ECF No. 29).

On June 24, 2019, Plaintiff filed an Affidavit of Service of Process. (ECF No. 30). In its
entirety, it states:

In accordance with Rule 4 all Defendants have received a separate
summons form and a copy of the complaint and associated motion(s)

-3-

 
 

addressed to the place of abode via United States Postal Service
certified mail as provided by the signed green cards return[ed] to the
clerk of courts.
(ECF No. 30). The Magistrate Judge replied to the Affidavit with his fifth Order, reiterating:
(1) Plaintiff could not serve the Defendants himself because he is a
party to the case, and Plaintiff signed the Affidavit attesting to

service;

(2) Plaintiff could not testify to what the Defendants received as he
had no knowledge of that; and

(3) Plaintiff did not serve the Defendants at their place of abode as he
testified in his Affidavit. The addresses listed on the summonses
were their office addresses.

(ECF No. 31).

Plaintiff responded to the Order arguing that Ohio Civil Procedure Rule 4.1A allows service
by certified mail. He contended that President Trump is responsible for the Justice Department and
therefore has attorneys that work on his behalf. Plaintiff indicated he mailed President Trump’s
documents to the United States Attorney’s Office “where one of his attorneys would be authorized
to receive the complaint.” (ECF No 32). He further states the other Defendants “were served at their
residence or usual place of abode...-home addresses never have to be used.” (ECF No. 32).

For the sixth time, Magistrate Judge Merz reminded Plaintiff that under Ohio Rule 4.1A, only
the Clerk’s Office could serve the Defendants by certified mail and under no circumstances could
Plaintiff, as a party to the case, serve the Defendants. The Court also indicated the address at which
Plaintiff stated he served the United States Attorney for the Southern District of Ohio is incorrect.

It is actually a parking lot between St. Clair and Kenton Streets. (ECF No. 33). Plaintiff then filed

a summons addressed to President Trump “c/o Attorn Gen. Barr 950 Pennsylvania Ave., NW,

 
 

Washington D.C. 20530.” (ECF No. 34).
On July 9, 2019, Plaintiff filed another Response to the Magistrate Judge. (ECF No. 35).
He cited Federal Civil Procedure Rule 4 (1)(1)(C) allowing service by certified mail on an employee
or officer of the United States if the action challenges an order of a nonparty agency or officer of the
United States. He reasons that service against each judge was perfected under subsection (C)
because he served them by certified mail at their place of employment.
The Court once again struck the Response stating:
(1) certified mail service under the Ohio Rules of Civil Procedure can
only be done by the Clerk of Court and the Southern District of Ohio
has a local rule that addresses how that must happen;
(2) to serve judges in their individual capacities, Plaintiff must serve
the judge as provided in Rule 4(e) and must serve the United States

as provided in Rule 4(i)(3); and

(3) service must be made by someone who is not a party to the case.

(ECF No. 38). Plaintiff filed his Response to Service of Process asserting that his attempts at service
were adequate. (ECF No. 39).

On July 16, 2019, Magistrate Judge Merz issued his Report and Recommendation that this
action be dismissed without prejudice for failure to perfect service pursuant to Rule 4(m). Plaintiff
filed his Objections to the Magistrate’s Report and Recommendation on July 22, 2019. (ECF #13).
This matter is now ripe for review.

Standard of Review for a Magistrate Judge’s Report and Recommendation
The applicable district court standard of review for a magistrate’s Report and

Recommendation depends upon whether objections were made to that report. When objections are

 
 

made to a Report and Recommendation of a magistrate judge, the district court reviews the case de
novo. FED. R. Civ. P. 72(b) provides this standard of review. It states, in pertinent part, the
following:

The district judge to whom the case is assigned shall make a de novo

determination upon the record, or after additional evidence, of any

portion of the magistrate judge’s disposition to which specific written

objection has been made in accordance with this rule. The district

judge may accept, reject, or modify the recommended decision,

receive further evidence, or recommit the matter to the magistrate

judge with instructions.
However, “when no timely objection is filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” FED. R. Crv. P. 72 advisory
committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require district
court review of magistrate judge’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).
As Plaintiff has filed an Objection, this Court reviews the Report and Recommendation de novo.

Discussion

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Defendants in this case are all Federal Government Officials. Plaintiff
has stated in multiple filings that he is bringing his claims against them in their individual capacities.
Federal Civil Procedure Rule 4(i)(3) addresses service on United States Government Officials sued
in their individual capacities and requires Plaintiff to serve BOTH the United States and also the

individual Official. The United States is served by delivering a copy of the Summons and the

Complaint to the United States Attorney for the District in which the case is filed, and to the United

-6-

 
 

States Attorney General. FED. R. CIv. P. 4(4)(1)(A) and (B). The individual official is served by (1)
following Ohio Civil Procedure Rules for serving for serving a summons in an action; (2) delivering
a copy of the summons and Complaint to the official personally; (3) leaving a copy at the official’s
residence with a person of suitable age that resides there; or (4) delivering a copy to an agent who
is designated by law to accept service. FED. R. Civ. P. 4(e). The Federal Rules do not provide for
service on an individual Official by certified mail. As stated above, the Federal Rules do allow
service on an individual in accordance with the Ohio Rules of Civil Procedure, and the Ohio Rules
permit service on an individual by certified mail but it must be done by the Clerk of Court. OHIO
R. Civ. P. 4.1(A). The Southern District of Ohio has a local rule that provides how litigants can
request that type of service from the Clerk’s Office. Finally, the Federal Civil Procedure Rules
govern not only how service must be made, but also restricts by whom service can be made to a
person who is at least 18 years of age and who is not a party to the case. FED. R. CIv. P. 4(c)(2).
Plaintiff has not filed anything with this Court that reasonably suggests someone who is not
a party to this case served the United States Attorney for the Southern District of Ohio, the United
States Attorney General, and each individual Defendant in the manner prescribed by Federal Rule
4(e) and Ohio Rule 4.1(A). Furthermore, service by certified mail on an individual Defendant can
only be made by the Clerk of Court. Plaintiff was notified of these defects early in this case and with
more than sufficient time to remedy the defect. In fact, he was notified nine times of the defects and
repeatedly refused to correct them. After a de novo review of the record and Plaintiff's Objection,
the Court ADOPTS the Report and Recommendation of Magistrate Judge Merz. (ECF No. 40).
Conclusion

Accordingly, this action is dismissed without prejudice pursuant to Federal Civil Procedure

-7-

 
 

Rule 4(m). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision
could not be taken in good faith.! Since the filing of this case, Plaintiff was declared to be a
vexatious litigator and the Court placed restrictions on his ability to file new cases. See Easterling
v. Rice, No. 2:19 CV 469 (S.D. Ohio Mar. 25, 2019). Plaintiff is cautioned that although the
dismissal in this case is without prejudice, the vexatious litigator filing restrictions will apply to any

future action Plaintiff may attempt to bring in connection with this case.

IT IS SO ORDERED.

} / i 4
\ |

VAN, VeA liad ZAAA

|W Wa m ie | WAM \
DONALD C. NUGENT /]
UNITED STATES DISTRICT JUDGE

 

 

 

' 28 U.S.C. § 1915(a)(3) provides:

An appeal may not be taken in forma pauperis if the trial court certifies that it is not
taken in good faith.

-8-

 
